DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 9, 21, and 28 – 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/10/2022.
Applicant's election with traverse of Species A in the reply filed on 10/10/2022 is acknowledged.  The traversal is on the ground(s) that a substantial examination and search burden to examine all of the pending claims because there are only 31 claims, 4 of which are independent.  This is not found persuasive because the number of claims and independent claims was not relied upon for the placement of a search and examination burden; rather it was set forth that each of the 3 species presented have distinguishing features which require unique search strategies including different intended uses such a garbage disposal drain vs. a sink flange. The second traversal is on the grounds that a prior art search for species A would find similar art for species B and C. This argument is not found persuasive since species B and C require features not presented in species A such as species B requiring a plurality of spokes and a flanged drain fitting with a garbage disposal flange, and species C requiring an upper flange seal within the drain. These different features require different search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap is designed and sized to cover and hide the flanged drain fitting as recited in claim 18; the open-close mechanism is threadingly engaged with the strainer in claim 22; the first structure comprises a perforated or screen structure extending between or attached to the plurality of spokes so that the strainer functions as a strainer basket as recited in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  the limitation that requires “wherein the bottom end has either a first structure for providing small openings or a second structure for providing large openings relative to the small openings” is confusing; it appears that both structures are required because the second structure relies on the presence of the first structure due to the openings of the second structure being compared to the openings of the first structure, but the claims recites that only one structure is required by saying “either…or”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 19 – 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,880,179 (hereinafter Wang) in view of US Patent 5,271,108 (hereinafter Wicke).
Regarding claim 1, Wang shows a drain stopper and strainer (1, 2, 3, 4, 5) for a kitchen sink (1) having a drain opening (12) and a drain fitting (120) attached to the kitchen sink at the drain opening, the drain stopper and strainer comprising: an open-close mechanism (4) having upper (427) and lower (413) ends and open (fig. 1) and closed (fig. 5) positions; a cap (51) engaged with the upper end (427) of the open-close mechanism; a cap seal (52) engaged with the cap; a strainer element (2) engaged with the lower end of the open-close mechanism, wherein the strainer element (2) is designed and sized to be sealed with the drain fitting (fig. 1); and an annular seal (3) engaged with the strainer element, wherein the cap seal (52) is designed and sized to seal against the strainer element (at flange 23; fig. 5), and wherein the annular seal is designed and sized to prevent water from flowing through an annular space defined between the strainer element and the drain fitting (col. 2, ln. 35 – 40). Wang appears to show the drain fitting (120) integrally formed with the base (11) of the sink body (1) and thus fails to explicitly show it is a flanged fitting. Attention is turned to Wicke which shows that a flanged drain fitting (22) attached to an opening in a sink base is a common configuration for sink basins and drain fittings. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to make the drain fitting a separate feature as a matter of design choice known in the art and evidenced by the teachings of Wicke mentioned above. Whether an integrally formed drain fitting or flanged drain fitting is used fails to patentably distinguish over the cited art as both configurations perform equally well in coupling a sink to a drain pipe outlet.
Regarding claim 2, Wang shows the drain stopper and strainer is designed and sized to rest within the flanged drain fitting, and wherein the drain stopper and strainer is designed to be pushed into and pulled out of the flanged drain fitting without connecting to or disconnecting from the flanged drain fitting (col. 2, ln. 31 – 40) but shows the drain stopper and strainer contacting the flange of the drain fitting and thus fails to show wherein the drain stopper and strainer is not designed to be attached to the flanged drain fitting. Attention is again turned to Wicke which shows configuring a drain stopper and strainer to be designed to not be attached to a flanged drain fitting to allow the device to easily be removed from the sink (col. 1, ln. 33 – 35). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to not design the drain stopper and strainer to be attached to the flanged drain fitting to allow a user to easily remove the entire device when not needed as evidenced by the teachings of Wicke. 
Regarding claim 3, Wang shows the strainer element (2) comprises a hollow cylinder (22) having top and bottom ends, wherein the top end has a surface (23) for receiving the cap seal while the open-close mechanism is in its closed position, wherein the bottom end comprises a central hub having an opening (note annotated fig. below) for receiving the lower end (413) of the open-close mechanism, and wherein the bottom end (21) comprises a perforated plate (openings 24) so that the strainer element functions as a strainer basket.

    PNG
    media_image1.png
    162
    383
    media_image1.png
    Greyscale


Regarding claim 19, Wang shows a drain stopper for a kitchen sink (1) having a drain opening (12) and a drain fitting (120) attached to the kitchen sink at the drain opening, wherein the drain fitting comprises a tube (120) having an inside wall, a first end having a perimeter (adjacent sink base (11)), the drain stopper comprising: an open-close mechanism (4) having upper (427) and lower (413) ends and open (fig. 1) and closed (fig. 5) positions; a cap (51) engaged with the upper end (427) of the open-close mechanism; the cap does not have holes through which water can pass (fig. 1, 2), a cap seal (52) engaged with the cap; a strainer (2) engaged with the lower end of the open-close mechanism, the strainer comprises a hollow cylinder (22) having top (adjacent flange 23) and bottom (adjacent 21) ends, wherein the top end is open (fig. 1), wherein the bottom end has a first structure (21) for providing small openings (24), wherein the strainer (2) is designed and sized to allow water to drain from the kitchen sink through the strainer (fig. 1), and wherein the strainer is designed and sized to be sealed against the inside wall of the flanged drain fitting (col. 2, ln. 35 – 40); and an annular seal (3) engaged with the strainer, wherein the annular seal is designed and sized to seal against the inside wall of the flanged drain fitting, thereby sealing the strainer with the flanged drain fitting for preventing water from draining through an annular space defined between the strainer and the inside wall of the drain fitting (col. 2, ln. 35 – 40), wherein the cap seal (52) is designed and sized to seal against the top end (23) of the strainer (fig. 5), wherein the cap (51) and the cap seal (52)are designed and sized to retain water in the kitchen sink while the open-close mechanism is in the closed position (fig. 5) and to allow water to drain from the kitchen sink while the open-close mechanism is in the open position (fig. 1), wherein the cap (51), the cap seal (52), the open-close mechanism (4), the strainer (2) and the annular seal (3) comprise a unitary assembly while the drain stopper is assembled to make an assembled drain stopper (see fig. 2), wherein the assembled drain stopper is designed and sized to fit within the drain fitting (fig. 1), wherein the assembled drain stopper is not designed to be threadedly engaged with the flanged drain fitting (no threads are present in the design of Wang); wherein the assembled drain stopper is designed and sized to retain water in the kitchen sink while the open- close mechanism is in its closed position (fig. 5) and to allow water to drain from the kitchen sink while the open-close mechanism is in its open position (fig. 1), wherein the cap (51) is the uppermost component in the assembled drain stopper while in operation (fig. 1, 5), wherein the cap seal (52) is engaged with a lower portion (511, 53) of the cap, wherein the strainer (2) is the lowermost component in the assembled drain stopper (fig. 1, 5), wherein the strainer (2) has a perimeter along its circumference (defined by wall 22), wherein the annular seal (3) is engaged with the perimeter of the strainer (fig. 1, 2), wherein the open-close mechanism (4) extends between the cap (51) and the strainer (2) (fig. 1), wherein the assembled drain stopper is designed so that a user can: (1) push the assembled drain stopper into the drain fitting (col. 2, ln. 22 – 24), (2) operate the open-close mechanism to retain water in or drain water from the kitchen sink without removing the assembled drain stopper from the drain fitting (col. 4, ln. 26 – 32), and (3) can pull the cap and thereby remove the assembled drain stopper from the drain fitting (the device is capable of being pulled  by the cap to remove the entire assembly if a user so desired since the only coupling mechanism between the drain fitting and the assembly is the gasket (3)).
Wang fails to show the drain fitting has a drain flange that extends radially from the perimeter of the first end for retaining the flanged drain fitting in the kitchen sink. Attention is turned to Wicke which shows that a flanged drain fitting (22) having a drain flange attached to an opening in a sink base is a common configuration for sink basins and drain fittings. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to make the drain fitting a separate feature as a matter of design choice known in the art and evidenced by the teachings of Wicke mentioned above. Whether an integrally formed drain fitting or flanged drain fitting is used fails to patentably distinguish over the cited art as both configurations perform equally well in coupling a sink to a drain pipe outlet.
Wang fails to show wherein the assembled drain stopper is not designed or sized to cover or rest on the drain flange. Attention is again turned to Wicke which shows configuring a drain stopper and strainer to be designed to not be attached to a flanged drain fitting to allow the device to easily be removed from the sink (col. 1, ln. 33 – 35). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to not design the drain stopper and strainer to be attached to the flanged drain fitting to allow a user to easily remove the entire device when not needed as evidenced by the teachings of Wicke. 
Regarding claim 20, Wang shows the first structure in the strainer comprises a perforated plate (21) having a central opening (note fig. 1) for receiving the open-close mechanism (4).
Regarding claim 25, Wang shows wherein the open open-close mechanism (4) has a longitudinal axis, and wherein the cap (51), the cap seal (52) and the strainer (2) in the assembled drain stopper are radially symmetrical about the longitudinal axis in the open and in the closed positions (fig. 1, 2, 5).
Claim(s) 5 – 8 and 10 – 14, 23 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Wick as applied to claims 2 and 19 above, and further in view of US Patent 10,519,637 (hereinafter Childs).
Regarding claim 5, Wang shows the cap (51) comprises an upper portion (51) that is visible in the kitchen sink while installed in the kitchen sink and a lower portion that comprises a tube (53) that has a bore, and the upper end of the open-close mechanism (413) is inserted into the bore in the tube in the cap. Wang fails to show the bore has interior threads and the upper end of the open-close mechanism is threaded into the bore in the tube in the cap. Attention is turned to Childs which shows using internal threads in a bore in a lower portion of a cap of strainer/stopper to engage with external threads on an upper end of an open-close mechanism to couple the two pieces together (see annotated fig. 2 below). It would have been obvious to substitute one functionally equivalent connection means for another under the teachings of Childs, and thus to select a threaded connection between the tube and upper end of the open-close mechanism would be an obvious design choice as producing the same expected result of coupling a cap tube bore to an upper end of an open-close mechanism.

    PNG
    media_image2.png
    596
    707
    media_image2.png
    Greyscale

Regarding claim 6, Wang shows the cap seal (52) has a frustoconical shape that has an open small end and an open large end relative to the small end (fig. 2), wherein the tube (53) has a groove around its circumference (defined by 531) and wherein the small end is received in the groove (fig. 3).
Regarding claim 7, Wang shows the strainer element (2) comprises a hollow cylinder (22) having an inside wall and top (adjacent 23) and bottom (adjacent 21) ends, wherein the top end has a surface (23) for receiving the cap seal, and wherein the large end of the cap seal presses against the surface while the open-close mechanism is in its closed position (fig. 5).
Regarding claim 8, Wang shows the bottom end of the strainer element comprises a central hub having an opening (note annotated fig. above regarding claim 3) for receiving the lower end (413) of the open-close mechanism, and wherein the bottom end comprises a perforated plate (openings 24) so that the strainer element functions as a strainer basket.
Regarding claim 10, Wang shows the strainer element (2) comprises a hollow cylinder (22) having an inside wall and top (adjacent 23) and bottom (adjacent 21) ends, wherein the top end has a surface (23) for receiving the cap seal, and wherein the large end of the cap seal presses against the surface while the open-close mechanism is in its closed position (fig. 5), a central hub having an opening (note annotated fig. above regarding claim 3) for receiving the lower end (413) of the open-close mechanism, and wherein the bottom end comprises a perforated plate (openings 24) so that the strainer element functions as a strainer basket.
Regarding claims 11, 23, and 24 Wang fails to show the lower end of the open-close mechanism has a ball-and-spring detent mechanism, wherein the lower end of the open-close mechanism and the ball-and-spring detent mechanism are designed and sized for the ball-and- spring detent mechanism to pass through the opening in the central hub in the bottom end of the strainer element and to thereby engage the open-close mechanism with the strainer element. Attention is turned to Childs which shows it is common practice to utilize a ball and detent on a lower end of an open-close mechanism to selectively engage a central opening for a strainer/stopper assembly (see annotated fig. 2 above regarding claim 5). It would have been obvious to substitute one functionally equivalent connection means for another under the teachings of Childs, and thus to select a ball and detent connection between the central opening and lower end of the open-close mechanism would be an obvious design choice as producing the same expected result of coupling a strainer bottom to a lower end of an open-close mechanism.
Regarding claim 12, Wang shows the open-close mechanism (5) is a push- type mechanism (col. 4, ln. 27 – 31).
Regarding claim 13, Wang shows wherein the cap seal (52) does not press downwardly on the flanged drain fitting while the open-close mechanism is in the closed position because it is pressing down on the strainer flange (23) (see fig. 5).
Regarding claim 14, Wang shows wherein the open-close mechanism is connected to the strainer by an ‘easy-connect’ mechanism (see snap-fit prongs on lower end of stationary element (41) that fit into grooves on wall (24) in fig. 2).
Claim(s) 15 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wicke and Childs.
Regarding claim 15, Wang shows a drain stopper and strainer (1, 2, 3, 4, 5) for a kitchen sink (1) having a drain opening (12) and a drain fitting (120) attached to the kitchen sink at the drain opening, the drain stopper and strainer comprising: an open-close mechanism (4) having upper (427) and lower (413) ends and open (fig. 1) and closed (fig. 5) positions; a cap (51) engaged with the upper end (427) of the open-close mechanism; a cap seal (52) engaged with the cap; a strainer element (2) engaged with the lower end of the open-close mechanism by an ‘easy-connect’ mechanism (see snap-fit prongs on lower end of stationary element (41) that fit into grooves on wall (24) in fig. 2), and wherein the strainer element (2) is designed and sized to be sealed with the flanged drain fitting (fig. 1); and an annular seal (3) engaged with the strainer element, wherein the annular seal is designed and sized to prevent water from flowing through an annular space defined between the strainer element and the drain fitting (col. 2, ln. 35 – 40), wherein the cap (51), the cap seal (52), the open-close mechanism (4), the strainer (21) and the annular seal (3) form a unitary assembly that can be pushed into the drain fitting (12) (fig. 1; col. 2, ln. 35 – 40), and wherein the cap (51) and the cap seal (52) are above the strainer (21) while in the drain fitting (fig. 1).
Wang appears to show the drain fitting (120) integrally formed with the base (11) of the sink body (1) and thus fails to explicitly show it is a flanged fitting. Attention is turned to Wicke which shows that a flanged drain fitting (22) attached to an opening in a sink base is a common configuration for sink basins and drain fittings. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to make the drain fitting a separate feature as a matter of design choice known in the art and evidenced by the teachings of Wicke mentioned above. Whether an integrally formed drain fitting or flanged drain fitting is used fails to patentably distinguish over the cited art as both configurations perform equally well in coupling a sink to a drain pipe outlet.
Wang fails to explicitly show wherein the easy-connect mechanism allows a user to remove the strainer from the open-close mechanism for cleaning the strainer and to reconnect the strainer to the open-close mechanism without the use of a tool. Attention is turned to Childs which shows it is common practice to utilize a ball and detent on a lower end of an open-close mechanism to selectively engage a central opening for a strainer/stopper assembly which allows the device to be removed without the use of tools (see annotated fig. 2 above regarding claim 5). It would have been obvious to select connection between the central opening and lower end of the open-close mechanism that would allow for easy removal without the use of tools as an obvious design choice for producing the same expected result of coupling a strainer bottom to a lower end of an open-close mechanism. Such a modification supports the goals of Wang of producing an easy to use and install apparatus (see Wang, col. 1, ln. 11 – 19).
Wang fails to show wherein the unitary assembly is designed and sized to rest in the flanged drain fitting without otherwise being connected to the flanged drain fitting. Attention is again turned to Wicke which shows configuring a drain stopper and strainer to be designed to not be attached to a flanged drain fitting to allow the device to easily be removed from the sink (col. 1, ln. 33 – 35). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to not design the drain stopper and strainer to be attached to the flanged drain fitting to allow a user to easily remove the entire device when not needed as evidenced by the teachings of Wicke. 
Regarding claim 16, Wang shows wherein the cap seal (52) does not press downwardly on the flanged drain fitting while the open-close mechanism is in the closed position because it is pressing down on the strainer flange (23) (see fig. 5).
Regarding claim 17, Wang shows the cap seal (52) presses against the strainer (at strainer flange 23) while in the closed position (fig. 5).
Regarding claim 18, Wang shows the cap (51) is designed and sized to cover and hide a flanged drain fitting (12) (see fig. 1).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Wick as applied to claim 19 above, and further in view of US Patent 10,174,488 (hereinafter Yeh).
Regarding claim 22, Wang fails to show wherein the open-close mechanism is threadedly engaged with the strainer. Attention is turned to Yeh which shows it is common practice to threadingly engage an open-close mechanism (20) with a strainer (40) (fig. 2). It would have been obvious to substitute one functionally equivalent connection means for another under the teachings of Childs, and thus to select a threaded connection between the strainer and lower end of the open-close mechanism would be an obvious design choice as producing the same expected result of coupling a strainer bottom to a lower end of an open-close mechanism.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Wick as applied to claim 19 above, and further in view of US Patent 9,060,656 (hereinafter Tong).
Regarding claim 26, Wang shows the strainer (2) has an inside wall (interior of wall 21), wherein the first structure comprises a central hub (note annotated fig. above regarding claim 3) and a plurality of openings (24) so that the strainer functions as a strainer basket but fails to show a plurality of spokes extending between the inside wall and the hub, and perforated screen extending between or attached to the plurality of spokes. Attention is turned to Tong which shows is it common practice to configure a strainer basket with a central hub (58) and a plurality of spokes extending from the central hub to the basket sidewall, and a perforated screen extending between the spokes to create a strainer basket (48) (fig. 6). IT would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the strainer of Wang such that he first structure comprises a central hub and a plurality of spokes extending between the inside wall and the hub, and perforated screen extending between or attached to the plurality of spokes to provide a structurally sound apparatus that allows for sufficient straining of fluids while retaining larger debris and items as is well-known in the art and evidenced by the teachings of Tong.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Wick, and Tong as applied to claim 26 above, and further in view of Childs.
Regarding claim 27, Wang shows the central hub has a central opening for receiving the lower end of the open-close mechanism but fails to show the lower end of the open-close mechanism has a ball-and-spring detent mechanism, and wherein the open-close mechanism is held in the strainer by the ball-and-spring detent mechanism. Attention is turned to Childs which shows it is common practice to utilize a ball and detent on a lower end of an open-close mechanism to selectively engage a central opening for a strainer/stopper assembly (see annotated fig. 2 above regarding claim 5). It would have been obvious to substitute one functionally equivalent connection means for another under the teachings of Childs, and thus to select a ball and detent connection between the central opening and lower end of the open-close mechanism would be an obvious design choice as producing the same expected result of coupling a strainer bottom to a lower end of an open-close mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2016/0130793 to Lesmeister is directed to the state of the art of unitary strainer/stopper devices that have a cap (20), cap seal (30), open-close mechanism (50), and strainer (60) that is not mechanically coupled to a flanged drain fitting (7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754